DETAILED ACTION
	This office action is in response to the filed application 17/475,812 on September 15, 2021 with foreign priority from Taiwan on December 3, 2020. 
	Claims 1-16 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2020/0210295). 

In regard to claim 1, Lee et al. teach a computer system capable of self-monitoring and restoring an operation of operating system, comprising: 
a motherboard (host, para. 31, fig. 1, 102); and 
a data storage device (memory system, para. 29, fig. 1, 110), comprising: 
a controller comprising a firmware that defines an operating system recovery procedure (the processor may use firmware to control the overall operation of the memory system, para. 47); 
a data transmission interface connected to the controller and the motherboard (host interface may process command and data of the host, para. 41, fig. 1, 132); and 
a data storage unit (memory device, fig. 1, 150), connected to the controller, and comprising: 
a first system storage sector for storing an original operating system, wherein a monitoring program is installed in the original operating system, and used to periodically send an indication signal to the controller (test read manager may periodically perform a test read operation on the backup master block, para. 111); and 
a second system storage sector for storing a backup operating system (boot data from master block, para. 111); 
wherein if the controller doesn't receive the indication signal sent from the monitoring program, the firmware will execute an operating system recovery procedure to recover the original operating system of the first system storage sector via the backup operating system of the second system storage sector (perform a recovery operation on the backup master block with boot data read from the master block, para. 111).  

In regard to claim 5, Lee et al. teach a computer system capable of self-monitoring and restoring an operation of operating system, comprising: 
a motherboard (host, para. 31, fig. 1, 102); and 
a data storage device (memory system, para. 29, fig. 1, 110), comprising: 
a controller comprising a firmware, wherein the firmware defines a boot pointer offset procedure (the processor may use firmware to control the overall operation of the memory system, para. 47); 
a data transmission interface connected to the controller and the motherboard (host interface may process command and data of the host, para. 41, fig. 1, 132); and 
a data storage unit (memory device, fig. 1, 150), connected to the controller, and comprising: 
a first system storage sector, used for storing an original operating system, and comprising a first initial sector address; wherein a monitoring program is installed in the original operating system, and used to periodically send an indication signal to the controller (test read manager may periodically perform a test read operation on the backup master block, para. 111); and 
a second system storage sector, used for storing a first backup operating system (boot data from master block, para. 111), and comprising a second initial sector address; 
wherein a boot pointer is preset by the firmware to point to the first initial sector address of the first system storage sector (control circuit may select at least one of memory blocks (or sectors) of the memory cell array, para. 57); if the controller doesn't receive the indication signal sent from the monitoring program, the firmware executes the boot pointer offset procedure to offset the boot pointer from pointing to the first initial sector address to pointing to the second initial sector address, and then executes a boot operation by the first backup operating system (perform a recovery operation on the backup master block with boot data read from the master block, para. 111).  

In regard to claim 10, Lee et al. teach a method for capable of self-monitoring and restoring an operation of operating system, which is applied to a computer system, wherein the computer system comprises a motherboard (host, para. 31, fig. 1, 102) and a data storage device (memory system, para. 29, fig. 1, 110); 
the data storage device comprises a controller, a data transmission interface, and a data storage unit (processor, host I/F and memory, fig. 1, 134, 132, 150); 
the controller comprises a firmware that defines an operating system recovery procedure (the processor may use firmware to control the overall operation of the memory system, para. 47); 
the data storage unit comprises a first system storage sector and a second system storage sector (memory block, fig. 1, 152, 154, 156); 
the first system storage sector stores an original operating system installed with a monitoring program, and the second system storage sector stores a backup operating system, the method comprising: 
sending an indication signal to the controller via the monitoring program periodically (test read manager may periodically perform a test read operation on the backup master block, para. 111); and 
executing the operating system recovery procedure by the firmware if the controller doesn't receive the indication signal sent by the monitoring program to recover the original operating system of the first system storage sector by the backup operating system of the second system storage sector (perform a recovery operation on the backup master block with boot data read from the master block, para. 111).  
 
In regard to claim 13, Lee et al. teach a method for capable of self-monitoring and restoring an operation of operating system, which is applied to a computer system, wherein the computer system comprises a motherboard and a data storage device; 
the data storage device comprises a controller, a data transmission interface, and a data storage unit (processor, host I/F and memory, fig. 1, 134, 132, 150); 
the controller comprises a firmware that defines a boot pointer offset procedure (control circuit may select at least one of memory blocks (or sectors) of the memory cell array, para. 57); 
the data storage unit comprises a first system storage sector and a second system storage sector (memory block, fig. 1, 152, 154, 156); 
the first system storage sector stores an original operating system installed with a monitoring program, and comprises a first initial sector address; the second system storage sector stores a first backup operating system, and comprises a second initial sector address, the method comprising: 
sending an indication signal to the controller via the monitoring program periodically (test read manager may periodically perform a test read operation on the backup master block, para. 111); and 
executing the boot pointer offset procedure by the firmware to offset the boot pointer from pointing to the first initial sector address to pointing to the second initial sector address such that a boot operation is executed by the first backup operating system (perform a recovery operation on the backup master block with boot data read from the master block, para. 111).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 6-7, 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0210295) in further view of Hung (US 2022/0100489). 

In regard to claim 2, Lee et al. does not explicitly teach but Hung teaches the computer system according to Claim 1, wherein the data storage device further comprises a timer that is configured in the data storage device in a form of circuit, or configured in the firmware of the controller in a form of software (watch dog timer, para. 37; 
the firmware will execute the operating system recovery procedure if the controller doesn't receive the indication signal sent from the monitoring program in a predetermined time counted by the timer (watch dog timer expires which in turn reset the CPU, para. 37-38).  
It would have been obvious to modify the system of Lee et al. by adding Hung firmware update.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in monitoring the number of reboot (para. 37). 

In regard to claim 3, Lee et al. does not explicitly teach but Hung teaches the computer system according to Claim 1, wherein the controller comprises an input and output pin, the motherboard comprises a reset pin, the input and output pin is connected to the reset pin; 
if the controller doesn't receive the indication signal sent from the monitoring program, the controller executes a resetting operation of the computer system by controlling the reset pin via the input and output pin (the watchdog may reset the processor if the preset timeout has occurred, para. 37); 
if the controller doesn't still receive the indication signal sent from the monitoring program after the resetting operation of the computer system has finished, the firmware will execute the operating system recovery procedure (the processor will perform a reboot using the firmware code 128, para. 37).  
	Refer to claim 2 for motivational statement. 
In regard to claim 6, Lee et al. does not explicitly teach but Hung teaches the computer system according to Claim 5, wherein the data storage device further comprises a timer that is configured in the data storage device in a form of circuit, or configured in the firmware of the controller in a form of software (watch dog timer, para. 37; 
the firmware will execute the boot pointer offset procedure if the controller doesn't receive the indication signal sent from the monitoring program in a predetermined time counted by the timer (watch dog timer expires which in turn reset the CPU, para. 37-38).  
Refer to claim 2 for motivational statement.

In regard to claim 7, Lee et al. does not explicitly teach but Hung teaches the computer system according to Claim 5, wherein the controller comprises an input and output pin, the motherboard comprises a reset pin, the input and output pin is connected to the reset pin; 
if the controller doesn't receive the indication signal sent from the monitoring program, the controller executes a resetting operation of the computer system by controlling the reset pin via the input and output pin (the watchdog may reset the processor if the preset timeout has occurred, para. 37); 
when the controller doesn't still receive the indication signal sent from the monitoring program after the resetting operation of the computer system has finished, the firmware will execute the boot pointer offset procedure (the processor will perform a reboot using the firmware code 128, para. 37).  
Refer to claim 2 for motivational statement.
In regard to claim 11, Lee et al. does not explicitly teach but Hung teaches the method according to Claim 10, the method further comprising: executing the operating system recovery procedure by the firmware if the controller doesn't receive the indication signal sent from the monitoring program in a predetermined time counted by a timer (watch dog timer expires which in turn reset the CPU, para. 37-38).  
  Refer to claim 2 for motivational statement.

In regard to claim 12, Lee et al. does not explicitly teach but Hung teaches the method according to Claim 10, the method further comprising: 
executing a resetting operation of the computer system by the controller if the controller doesn't receive the indication signal sent from the monitoring program (the watchdog may reset the processor if the preset timeout has occurred, para. 37); 
executing the operating system recovery procedure by the firmware if the controller doesn't still receive the indication signal sent from the monitoring program after the resetting operation of the computer system has finished (the processor will perform a reboot using the firmware code 128, para. 37).  
Refer to claim 2 for motivational statement.

In regard to claim 14, Lee et al. does not explicitly teach but Hung teaches the method according to Claim 13, the method further comprising: executing the boot pointer offset procedure by the firmware if the controller doesn't receive the indication signal sent from the monitoring program in a predetermined time counted by a timer (watch dog timer expires which in turn reset the CPU, para. 37-38).  
  Refer to claim 2 for motivational statement.

In regard to claim 15, Lee et al. does not explicitly teach but Hung teaches the method according to Claim 13, the method further comprising: 
executing a resetting operation of the computer system by the controller if the controller doesn't receive the indication signal sent from the monitoring program (the watchdog may reset the processor if the preset timeout has occurred, para. 37); and 
executing the boot pointer offset procedure by the firmware if the controller doesn't still receive the indication signal sent from the monitoring program after the resetting operation of the computer system has finished (the processor will perform a reboot using the firmware code 128, para. 37).  
Refer to claim 2 for motivational statement.

********************************
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0210295) in further view of Jeansonne et al. (US 2021/0357298). 

In regard to claim 4, Lee et al. does not explicitly teach but Jeansonne et al. teach the computer system according to Claim 1, wherein a state of the first system storage sector is preset as a display state by the firmware, and a state of the second system storage sector is preset as a hidden state by the firmware (protective reset is conducted to make secure memory not visible, fig. 5, 512, para. 61-62); 
the second system storage sector is an over provisioning sector of the data storage unit (computing device may maintain a backup copy of firmware to be used for recovery purposes, para. 9).  
It would have been obvious to modify the system of Lee et al. by adding Jeansonne et al. recovery via backup of recovery information.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in verifying authenticity of the firmware update (para. 59-62). 

********************************
Claims 8-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0210295) in further view of Chu Chen et al. (US 2008/0168244). 

In regard to claim 8, Lee et al. does not explicitly teach but Chu Chen et al. teach the computer system according to Claim 5, wherein the firmware defines an operating system recovery procedure, the data storage unit further comprises a third system storage sector used for storing a second backup operating system (maintain a first and second image area, fig. 1, 12, 14); 
when the first backup operating system finishes the boot operation and operates normally, the firmware executes the operating system recovery procedure to recover the original operating system of the first system storage sector by the second backup operating system of the third system storage sector (set image update status code to third value, fig. 2, 14).  
It would have been obvious to modify the system of Lee et al. by adding Chu Chen et al. updating image file.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in providing a workable image and a backup image (para. 14).
In regard to claim 9, Lee et al. does not explicitly teach but Chu Chen et al. teach the computer system according to Claim 5, wherein a state of the first system storage sector is preset as a display state by the firmware, the second system storage sector is a first over provisioning sector of the data storage unit, the third system storage sector is a second over provisioning sector of the data storage unit, states of the second system storage sector and the third system storage sector are preset as hidden states by the firmware (status code set to a first value, fig. 2); 
when the boot pointer is offset from pointing to the first initial sector address to pointing to the second initial sector address, the firmware converts the state of the first system storage sector from the display state to the hidden state, and converts the state of the second system storage sector from the hidden state to the display state (depending whether determining the new image file is successful, maintain image update status code at second value or set image update status code to third value, fig. 2).  
Refer to claim 8 for motivational statement. 

In regard to claim 16, Lee et al. does not explicitly teach but Chu Chen et al. teach the method according to Claim 13, wherein the firmware defines an operating system recovery procedure, the data storage unit further comprises a third system storage sector used for storing a second backup operating system (maintain a first and second image area, fig. 1, 12, 14); when the first backup operating system finishes the boot operation and operates normally, the method executed by the firmware of the controller further comprising: executing the operating system recovery procedure to recover the original operating system of the first system storage sector by the second backup operating system of the third system storage sector (set image update status code to third value, fig. 2, 14).  
Refer to claim 8 for motivational statement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Ali et al. (US 2021/0286685) OS repair via recovery agents
Shivanna et al. (US 10,740,468) multiple roots to verify
Tian et al. (US 2016/0154700) backup address of boot loader
Sakai et al. (US 2015/0026538) backup of boot area
Hanna (US 2010/0070800) periodically verify boot components and restart

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        HYPERLINK "mailto:Loan.truong@uspto.gov" Loan.truong@uspto.gov